By the court.
By the copy of the affidavit produced, it would appear that the appellants had made a sort of joint, or partnership affidavit, to which is subscribed the partnership name upon the affidavit itself; the court might intend that they had both been sworn and that one of them had subscribed the partnership name. But by the state of the case agreed upon by the parties, it is admitted that the affidavit was made by one of the defendants only, thus contradicting th& jurat, or in other words, showing that the justice's certificate is untrue. If but -one of the appellants made the affidavit, it ought to appear which of them it was, so that perjury, if it has intervened, though none is apprehended in this case, might be assigned on the affidavit. We do ■ not decide that it was necessary to the validity of the affidavit, that it should be signed by the person making it; but this is signed in the partnership name, and as the partnership could not make an affidavit, the whole matter is rendered ambiguous and uncertain. The mandamus is therefore refused.